DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 16, and 20) in the reply filed on 7 April 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug (US 2004/0016650).
Regarding claim 1, the reference Klug discloses a reactor system for thermally treating a hydrocarbon-containing stream comprising: a pressure containment vessel (22) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end; and a heat transfer medium (20) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (22) (see Abstract; paras. [0008]; [0020], [0035]), wherein the heat transfer medium comprises a first end face (24), a second end face (30), and channels (10, 14) extending between the first end face and the second end face (see paras. [0020]-[0026]; Fig. 1-4).
Regarding claim 2, the reference Klug discloses the system, wherein the heat transfer medium comprises ceramic (see paras. [0008]; [0020]).
Regarding claim 3, the reference Klug discloses the system, wherein a pressure of the interior chamber of the pressure containment vessel can be modified without heating any of the first end of the pressure containment vessel, the second end of the pressure containment vessel, the at least one side wall of the pressure containment vessel, and the heat transfer medium (see paras. [0008]; [0020]; [0026]).
Regarding claim 5, the reference Klug discloses the system, wherein the reactor system further comprises a heat exchanger (78) fluidly coupled to an inlet of the pressure containment vessel (see paras. [0033]-[0035]; Fig. 4).
Regarding claim 16, the reference Klug discloses the system, wherein the heat transfer medium is silicon carbide (see para. [0008]; [0045]). 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mortensen et al. (US 2021/0113983).
Regarding claim 1, the reference Mortensen et al. discloses a reactor system (100) for thermally treating a hydrocarbon-containing stream (see para. [0001]) comprising: a pressure containment vessel (20) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end (see para. [0116]; Figs. 1a-1b); and a heat transfer medium (10) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (see paras. [0016]; [0024]; [0116]; Figs. 1a-1b)), wherein the heat transfer medium comprises a first end face, a second end face, and channels (70) extending between the first end face and the second end face (see paras.[0127]-[0129]; Figs. 1a-1b; Fig. 6).
Regarding claim 2, the reference Mortensen et al. discloses the system, wherein the heat transfer medium (10) comprises ceramic (see Abstract; para. [0116]).
Regarding claim 3, the reference Mortensen et al. discloses the system, wherein a pressure of the interior chamber of the pressure containment vessel (20) can be modified without heating any of the first end of the pressure containment vessel, the second end of the pressure containment vessel, the at least one side wall of the pressure containment vessel, and the heat transfer medium (see paras. [0015]-[0016]; [0047]).
Regarding claim 4, the reference Mortensen et al. discloses the system, wherein the heat transfer medium (10) is removably positioned in the pressure containment vessel (20) and further comprises an electrical resistor, an electrical lead line that is removably coupled to a source of electrical current, and an electrical insulator (see paras. [0024]; [0132]; [00135]; Figs. 1a-1b; and Figs. 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen et al. as applied to claim 1 above, and further in view of Willigenburg (US 2017/0022429).
Regarding claims 5 and 20, the reference Mortensen et al. discloses the system, wherein the heat transfer medium (10) comprises ceramic (see Abstract; para. [0116]); a pressure of the interior chamber of the pressure containment vessel (20) can be modified without heating any of the first end of the pressure containment vessel, the second end of the pressure containment vessel, the at least one side wall of the pressure containment vessel, and the heat transfer medium (see paras. [0015]-[0016]; [0047]); the heat transfer medium is removably positioned in the pressure containment vessel and further comprises an electrical resistor, an electrical lead line that is removably coupled to a source of electrical current, and an electrical insulator (see paras. [0024]; [0132]; [00135]; Figs. 1a-1b; and Figs. 7-9). The reference Mortensen et al. is, however, silent with respect to the reactor system (100) further comprises at least one of: a heat exchanger fluidly coupled to an inlet of the pressure containment vessel, a quench exchanger fluidly coupled to an outlet of the pressure containment vessel, a coolant drum fluidly coupled to at least one of an outlet of the quench exchanger and an inlet of the quench exchanger, and a superheater fluidly coupled to an outlet of the coolant drum. The reference Willigenburg discloses a reactor system for thermally treating a hydrocarbon-containing stream to produce olefins (see paras. [0001]; [0009]; Fig. 1). The reference reactor system includes a thermal cracking reactor (5, 7), a heat exchanger fluidly coupled to an inlet of the thermal cracking reactor (see para. [0032]; [0044]), a quench exchanger (11) fluidly coupled to an outlet of the cracking reactor (5, 7), a coolant drum (12) fluidly coupled to at least one of an outlet (10) of the quench exchanger (11) and an inlet (9) of the quench exchanger (11), and a superheater (14) fluidly coupled to an outlet (13) of the coolant drum (12) (see para. [0044]; Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Willigenburg, to similarly provide a heat exchanger, a quench exchanger, a coolant drum, and a superheater as claimed by applicant to the reactor system of Mortensen et al. in order to cool the reaction product exiting the pressure containment vessel (20) of Mortensen et al. and improve the energy efficiency of the reactor system of Mortensen et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 17/271,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 the reference application disclose the reactor system recited in the instant claims 1-3 and 16 of the instant application.
Claims 1-3 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16 of copending Application No. 17/271,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 16 of the reference application disclose the reactor system recited in the instant claims 1-3 and 16 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774